Case 1:20-cv-21516-MGC Document 72 Entered on FLSD Docket 02/12/2021 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION

                      CASE NO. 20-21516-CIV-COOKE/GOODMAN



  MARIE ALTIDOR,

         Plaintiff,

  v.

  CARNIVAL CORPORATION,

        Defendant.
  ____________________________/

               POST-DISCOVERY HEARING ADMINISTRATIVE ORDER

         On February 12, 2021, the Undersigned held a telephonic hearing on the parties’

  discovery disputes. [ECF Nos. 70; 71]. At the hearing, the Undersigned ordered as

  follows:

         Supplemental Interrogatories No. 6: By February 19, 2021, Defendant shall

  provide a better response. If there are subparts in this request that exceed 25 requests,

  then the Undersigned permits the additional requests. Defendant shall answer this

  interrogatory on a defense-by-defense basis (listing each affirmative defense separately

  and the facts supporting that specific affirmative defense).

         Requests for Admissions to Defendant:

         RFA No. 8: The Undersigned is not going to require Defendant to provide a
Case 1:20-cv-21516-MGC Document 72 Entered on FLSD Docket 02/12/2021 Page 2 of 3




  supplemental response.

         RFA No. 16: The Undersigned is not going to require Defendant to provide a

  supplemental response. The response is clear and adequate.

         RFA No. 17: The Undersigned is not going to require Defendant to provide a

  supplemental response.

         RFA No. 39: By February 19, 2021, Defendant shall provide a supplemental

  response.

         RFA No. 40: By February 19, 2021, Defendant shall provide a supplemental

  response.

         RFA No. 42: By February 19, 2021, Defendant shall provide a supplemental

  response. Defendant is free to point out that as phrased the request is inaccurate but still

  provide a response.

         20-Minute Deposition of Chief Security Officer: Defendant has a choice. It can

  either produce its witness for a 20-minute deposition in English or a 45-minute deposition

  with the assistance of a Filipino interpreter.

         DONE AND ORDERED in Chambers, in Miami, Florida, on February 12, 2021.




                                                   2
Case 1:20-cv-21516-MGC Document 72 Entered on FLSD Docket 02/12/2021 Page 3 of 3




  Copies furnished to:
  The Honorable Marcia G. Cooke
  All counsel of record




                                       3
